Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 1 of 31




                     EXHIBIT B
                                 Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 2 of 31




                               US7574103 – Claim 67 as applied to Adobe Premiere Pro CC and Encore
67. A computing platform comprising a storage
medium storing thereon computer executable                Working with Encore and Premiere Pro
instructions which when executed by the computing         Using Adobe Encore CS6 and Adobe Premiere Pro, you can burn a single sequence to DVD or Blu-ray
platform perform the steps of:                            Disc. You can burn each sequence in your project to a separate DVD or Blu-ray Disc. First, add all the
defining a plurality of components, the components
implicitly representing functional sections of audio-     content you want to include on a disc into a sequence. After you edit the sequence, perform the
visual content with respect to one or more raw content    following tasks:
objects for use in an audio-visual product, and a         Note: To use Encore CS6 with Premiere Pro CC, see the following resources:
plurality of transitions that represent movements         • Installing Premiere Pro CC and Encore CS6
between the plurality of components;
automatically expanding the plurality of components       • Using Encore CS6 with Premiere Pro CC
and the plurality of transitions to automatically         • Encore CS6 not installed with Creative Cloud
generate a set of explicitly realised AV assets and an
expanded intermediate datastructure of nodes and          Source: https://helpx.adobe.com/pdf/premiere_pro_reference.pdf Page 142 of 628
links, including expanding a component of the plurality
of components to automatically generate a plurality of
nodes, and expanding a transition of the plurality of     Premiere Pro system requirements
transitions to automatically generate a plurality of      The recommended system specifications below are the best choice for users. Your system must meet minimum
links, where each node is associated with an AV           specifications to run Premiere Pro.
asset of the set, the links represent movement from
one node to another and the intermediate                                        Minimum Specifications                         Recommended Specifications
datastructure represents a navigational structure of
                                                          RAM                   8 GB of RAM                                    16 GB of RAM for HD media
the audio-visual product; and
creating the audio-visual product for a playback                                                                               32 GB for 4K media or higher
device in a predetermined output format, using the AV
assets and the expanded intermediate datastructure        Hard disk space       8 GB of available hard-disk space for          Fast internal SSD for app installation
of the nodes and the links, the created audio-visual                            installation;                                  and cache
product having a navigational structure corresponding
to a structure represented by the intermediate
datastructure.                                            Source: https://helpx.adobe.com/premiere-pro/system-requirements.html




Analyst comment- Adobe Premiere Pro and Encore require minimum 8 GB hard disk space and 8 Gb RAM for its operations (“storage medium”). After
installing the software’s on computer system, user can access professional authoring functions and comprehensive authoring tools (“computer executable
instructions”) for producing menu-based projects in disc formats.
                                 Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 3 of 31




                                US7574103 – Claim 67 as applied to Adobe Premiere Pro CC and Encore
67. A computing platform comprising a storage             Project planning
medium storing thereon computer executable                Planning the content
instructions which when executed by the computing         About planning
platform perform the steps of:
                                                          The first task of authoring the project is planning. This planning can be as minimal as deciding to use a template to
defining a plurality of components, the components
                                                          organize your family’s vacation photos and video, or as robust as using project-management software to coordinate a
implicitly representing functional sections of audio-
                                                          production team creating an interactive kiosk.
visual content with respect to one or more raw content
objects for use in an audio-visual product, and a
plurality of transitions that represent movements         Import assets and menus
between the plurality of components;                      Assets can include any combination of the supported content types. You can use video and audio files for your program
automatically expanding the plurality of components       content or for motion and sound in menus.
and the plurality of transitions to automatically
generate a set of explicitly realised AV assets and an    About menu templates
expanded intermediate datastructure of nodes and          The Library panel can include either standard menus or menu templates. A menu is a Photoshop (PSD) file that includes
links, including expanding a component of the plurality   a background and buttons. A menu template is an EM file that includes a Photoshop file. This file also includes the menu
of components to automatically generate a plurality of    name and description, duration and loop settings, and references to background audio and video clips.
nodes, and expanding a transition of the plurality of
transitions to automatically generate a plurality of
links, where each node is associated with an AV
asset of the set, the links represent movement from       Source: https://helpx.adobe.com/pdf/encore_reference.pdf Page 22, 47 and 100 of 184
one node to another and the intermediate
datastructure represents a navigational structure of
the audio-visual product; and
creating the audio-visual product for a playback
device in a predetermined output format, using the AV
assets and the expanded intermediate datastructure
of the nodes and the links, the created audio-visual
product having a navigational structure corresponding
to a structure represented by the intermediate
datastructure.

                                                                                                                                   A      Menu      template
                                                                                                                                   including chapter points


                                                          Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 1:25 of 6:21
                          Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 4 of 31




                                               Chapter indexes into linked menus

                                               About chapter indexes
                                               A chapter index is a series of linked submenus that contain buttons that link to all the chapters in a timeline or slide
                                               show. Many DVDs contain an option for selecting from a list of chapters or scenes. If your video includes more
                                               chapters than can fit in a single menu, it can be time-consuming to link all the submenus together. When you use
                                               the Create Chapter Index command, you can generate the chapter submenus automatically.

                                               For example, if your timeline has 18 chapter points, you can create a menu with six chapter buttons. When you
                                               choose Create Chapter Index, Encore generates three submenus, each containing six chapter buttons that link to
                                               the appropriate chapter points. Other navigation buttons, such as Next and Previous, are also updated
                                               automatically.



                                               Source: https://helpx.adobe.com/pdf/encore_reference.pdf Page 93 of 184




Analyst comment- Adobe Encore provides features that allow the user to create complex functionality on a DVD disc through a simple user interface. In
such cases, the functionality in question corresponds to a “component” in the language of the patent claim, this “component” being a high level
abstraction of DVD functionality that is tailored to the specific requirements of the user through the naming of one or more assets (the “raw content
objects” in the language of the claim).

The example shown here is that of a complex menu system to provide access to content chapter points that are too numerous to include in a single
menu page. Adobe Encore provides a chapter point (“component”) whereby the user can specify the visual appearance of each menu page (referred to
in its documentation as a ‘template’), the inclusion of fields within that template that will become buttons in the ultimate menu(s) generated, plus a
number of chapter points. Thus, the complex functionality associated with the creation of a complex menu subsystem (in this case for multi-screen
chapter menus) represents a (“component”), where the “functional sections of audio visual content” correspond to the menu subsystem which reference
the “one or more raw content objects” which correspond to the chapter menu template and the multiple chapter points.
                                 Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 5 of 31




                               US7574103 – Claim 67 as applied to Adobe Premiere Pro CC and Encore
67. A computing platform comprising a storage
medium storing thereon computer executable
instructions which when executed by the computing
platform perform the steps of:
defining a plurality of components, the components
implicitly representing functional sections of audio-
visual content with respect to one or more raw content
objects for use in an audio-visual product, and a
plurality of transitions that represent movements
between the plurality of components;
automatically expanding the plurality of components
and the plurality of transitions to automatically
generate a set of explicitly realised AV assets and an
expanded intermediate datastructure of nodes and
links, including expanding a component of the plurality
of components to automatically generate a plurality of
nodes, and expanding a transition of the plurality of
transitions to automatically generate a plurality of                                                                                                     A Menu template
links, where each node is associated with an AV
asset of the set, the links represent movement from                                                                                                      including “plurality
one node to another and the intermediate                                                                                                                 of transitions”
datastructure represents a navigational structure of
the audio-visual product; and
                                                          Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 1:25 of 6:21
creating the audio-visual product for a playback
device in a predetermined output format, using the AV
assets and the expanded intermediate datastructure        You can link to a timeline from a menu. The timeline shows you the duration of each asset and its placement in
of the nodes and the links, the created audio-visual      time relative to the other assets. You can mark specific locations in the feature by using chapter points, and
product having a navigational structure corresponding     position subtitles to match the video or still images.
to a structure represented by the intermediate
datastructure.                                            About chapter indexes
                                                          A chapter index is a series of linked submenus that contain buttons that link to all the chapters in a timeline or
                                                          slide show. Many DVDs contain an option for selecting from a list of chapters or scenes. If your video includes
                                                          more chapters than can fit in a single menu, it can be time-consuming to link all the submenus together. When
                                                          you use the Create Chapter Index command, you can generate the chapter submenus automatically.

                                                          For example, if your timeline has 18 chapter points, you can create a menu with six chapter buttons. When you
                                                          choose Create Chapter Index, Encore generates three submenus, each containing six chapter buttons that link to
                                                          the appropriate chapter points. Other navigation buttons, such as Next and Previous, are also updated
                                                          automatically.
Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 6 of 31




              Source: https://helpx.adobe.com/pdf/encore_reference.pdf Page 93 of 184




                                                                                        A Menu
                                                                                        Template
Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 7 of 31




                                  Timeline including
                                  multiple chapter points


              Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 0:55 and 0:25 of 6:21




             Video Transcript: “take the very first button and link it to the timeline so that it has now linked the first
             button to the first chapter on this timeline then come up to menu create chapter index go and there you can
             see what it's done, is it's gone through and it's created four menus it's linked up all the chapters”
Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 8 of 31




              Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 1:24 and 1:36 of 6:21

             Video Transcript: “it's gone through and it's created four menus it's linked up all the chapters its renamed the ones that
             have actually got names chapter 2 chapter 3 chapter 4 and so on is rename them all to match the names on the
             timeline and it's linked to all the menus up”
                          Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 9 of 31




                                               Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 1:39, 2:13 and 2:16 of 6:21
Analyst comment: As seen in the above video snapshots, the functionality provided by this chapter menu (“component”) will result in multiple menu
pages being created, each one of which will include links to a subset of the supplied chapter points, and each menu page will incorporate ‘previous’ and
‘next’ buttons (“a plurality of transitions that represent movements between the plurality of components”) so that the ultimate viewer of the DVD can
navigate their way back and forth between these menu pages in order to select the chapter point of their choosing.
                                Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 10 of 31




                               US7574103 – Claim 67 as applied to Adobe Premiere Pro CC and Encore
67. A computing platform comprising a storage              About chapter indexes
medium storing thereon computer executable
instructions which when executed by the computing          A chapter index is a series of linked submenus that contain buttons that link to all the chapters in a
platform perform the steps of:                             timeline or slide show. Many DVDs contain an option for selecting from a list of chapters or scenes. If
defining a plurality of components, the components         your video includes more chapters than can fit in a single menu, it can be time-consuming to link all
implicitly representing functional sections of audio-      the submenus together. When you use the Create Chapter Index command, you can generate the
visual content with respect to one or more raw content
objects for use in an audio-visual product, and a          chapter submenus automatically.
plurality of transitions that represent movements
between the plurality of components;                       For example, if your timeline has 18 chapter points, you can create a menu with six chapter buttons.
automatically expanding the plurality of components        When you choose Create Chapter Index, Encore generates three submenus, each containing six
and the plurality of transitions to automatically
generate a set of explicitly realised AV assets and an     chapter buttons that link to the appropriate chapter points. Other navigation buttons, such as Next and
expanded intermediate datastructure of nodes and           Previous, are also updated automatically.
links, including expanding a component of the plurality
of components to automatically generate a plurality of     The Flowchart displays the content of the project graphically, in a tree structure, detailing the
nodes, and expanding a transition of the plurality of
transitions to automatically generate a plurality of       navigation between the different elements.
links, where each node is associated with an AV
asset of the set, the links represent movement from
one node to another and the intermediate                   Source: https://helpx.adobe.com/pdf/encore_reference.pdf page 93 and 22 of 184
datastructure represents a navigational structure of
the audio-visual product; and
creating the audio-visual product for a playback          Use Flowchart to design DVD navigation
device in a predetermined output format, using the AV     As you add objects to your project in Adobe Encore DVD 2.0 and link them to other objects, they
assets and the expanded intermediate datastructure
of the nodes and the links, the created audio-visual      automatically appear in Flowchart. Objects are displayed as thumbnails for quick identification.
product having a navigational structure corresponding
to a structure represented by the intermediate            Objects in Flowchart are automatically arranged in a logical structure.
datastructure.

                                                           Source:
                                                           https://www.adobe.com/aboutadobe/pressroom/pressmaterials/pdfs/encoreDVD2_whats_new.pdf
                                                           page 2 and 3 of 7
Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 11 of 31




               Source: https://helpx.adobe.com/pdf/encore_reference.pdf page 93 of 184




               Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 1:39 of 6:21
                         Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 12 of 31




                                                                                                                                   An exemplary
                                                                                                                                   intermediate
                                                                                                                                   data structure
                                                                                                                                   of nodes and
                                                                                                                                   links




                                               Source: https://helpx.adobe.com/pdf/encore_reference.pdf Page 157 of 184




Analyst comment – As seen in text evidence and screenshots, above and in the preceding slides, once the author uses Create Chapter Index
command: (1) three different menus automatically generated from one template; (2) the links to the chapter points and the text on the menus differ across
the three menus; and (3) the inclusion of ‘next’ and ‘previous’ is applied automatically according to where in the sequence the menu occurs, and also the
links attached to those buttons is different for each of the menus.

Encore automatically generates a subsystem of menus for chapter point selection (can be seen when Flowchart tab is enabled in Adobe Encore) linking
the chapters.
                                Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 13 of 31




                                US7574103 – Claim 67 as applied to Adobe Premiere Pro CC and Encore
67. A computing platform comprising a storage
                                                          About chapter indexes
medium storing thereon computer executable
instructions which when executed by the computing         A chapter index is a series of linked submenus that contain buttons that link to all the chapters in a timeline or slide
platform perform the steps of:                            show. Many DVDs contain an option for selecting from a list of chapters or scenes. If your video includes more
defining a plurality of components, the components        chapters than can fit in a single menu, it can be time-consuming to link all the submenus together. When you use
implicitly representing functional sections of audio-     the Create Chapter Index command, you can generate the chapter submenus automatically.
visual content with respect to one or more raw content
objects for use in an audio-visual product, and a         For example, if your timeline has 18 chapter points, you can create a menu with six chapter buttons. When you
plurality of transitions that represent movements         choose Create Chapter Index, Encore generates three submenus, each containing six chapter buttons that link to
between the plurality of components;
                                                          the appropriate chapter points. Other navigation buttons, such as Next and Previous, are also updated
automatically expanding the plurality of components
and the plurality of transitions to automatically         automatically.
generate a set of explicitly realised AV assets and an
expanded intermediate datastructure of nodes and          Source: https://helpx.adobe.com/pdf/encore_reference.pdf page 93 of 184
links, including expanding a component of the plurality
of components to automatically generate a plurality of
nodes, and expanding a transition of the plurality of
transitions to automatically generate a plurality of
links, where each node is associated with an AV
asset of the set, the links represent movement from
one node to another and the intermediate
datastructure represents a navigational structure of
the audio-visual product; and
creating the audio-visual product for a playback
device in a predetermined output format, using the AV
assets and the expanded intermediate datastructure
of the nodes and the links, the created audio-visual
product having a navigational structure corresponding
to a structure represented by the intermediate                                                                                                        One of the pluralities
datastructure.                                                                                                                                        of “nodes”




Analyst comment- As seen in the evidences above, the using Chapter Index, Encore automatically generates multiple sub-menus pages (“a plurality of
nodes”) linking all the chapters.
                                Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 14 of 31




                                US7574103 – Claim 67 as applied to Adobe Premiere Pro CC and Encore
67. A computing platform comprising a storage
medium storing thereon computer executable                About chapter indexes
instructions which when executed by the computing         A chapter index is a series of linked submenus that contain buttons that link to all the chapters in a
platform perform the steps of:                            timeline or slide show. Many DVDs contain an option for selecting from a list of chapters or scenes. If
defining a plurality of components, the components        your video includes more chapters than can fit in a single menu, it can be time-consuming to link all the
implicitly representing functional sections of audio-
visual content with respect to one or more raw content    submenus together. When you use the Create Chapter Index command, you can generate the chapter
objects for use in an audio-visual product, and a         submenus automatically.
plurality of transitions that represent movements
between the plurality of components;                      For example, if your timeline has 18 chapter points, you can create a menu with six chapter buttons.
automatically expanding the plurality of components
and the plurality of transitions to automatically         When you choose Create Chapter Index, Encore generates three submenus, each containing six
generate a set of explicitly realised AV assets and an    chapter buttons that link to the appropriate chapter points. Other navigation buttons, such as Next and
expanded intermediate datastructure of nodes and          Previous, are also updated automatically.
links, including expanding a component of the plurality
of components to automatically generate a plurality of
nodes, and expanding a transition of the plurality of
transitions to automatically generate a plurality of
links, where each node is associated with an AV
asset of the set, the links represent movement from
one node to another and the intermediate
datastructure represents a navigational structure of
the audio-visual product; and
creating the audio-visual product for a playback
device in a predetermined output format, using the AV
assets and the expanded intermediate datastructure
of the nodes and the links, the created audio-visual
product having a navigational structure corresponding
to a structure represented by the intermediate
datastructure.




                                                          Source: https://helpx.adobe.com/pdf/encore_reference.pdf page 157 of 184
Analyst comment- As seen in the evidence above, the multiple sub-menu pages (“nodes”) are automatically linked using ‘previous’ and ‘next’ button
thus, “expanding a transition of the plurality of the transitions to automatically generate a plurality of links”. Using these buttons, the user can navigate
between sub-menu pages.
                                Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 15 of 31




                                US7574103 – Claim 67 as applied to Adobe Premiere Pro CC and Encore
67. A computing platform comprising a storage
medium storing thereon computer executable
instructions which when executed by the computing
platform perform the steps of:
defining a plurality of components, the components
implicitly representing functional sections of audio-
visual content with respect to one or more raw content
objects for use in an audio-visual product, and a
plurality of transitions that represent movements
between the plurality of components;
automatically expanding the plurality of components
and the plurality of transitions to automatically
generate a set of explicitly realised AV assets and an
expanded intermediate datastructure of nodes and
links, including expanding a component of the plurality
of components to automatically generate a plurality of
nodes, and expanding a transition of the plurality of
transitions to automatically generate a plurality of
links, where each node is associated with an AV
asset of the set, the links represent movement from
one node to another and the intermediate                   Source: https://helpx.adobe.com/pdf/encore_reference.pdf page 157 of 184
datastructure represents a navigational structure of
the audio-visual product; and
creating the audio-visual product for a playback          Use Flowchart to design DVD navigation
device in a predetermined output format, using the AV
assets and the expanded intermediate datastructure        Flowchart, another new feature in Adobe Encore DVD 2.0, offers a graphical view of your DVD menus,
of the nodes and the links, the created audio-visual      timelines, and playlists and the links between them. This view makes it easy for you to define, review, and
product having a navigational structure corresponding     adjust the most detailed DVD navigation schemes. Flowchart provides a schematic map that shows what
to a structure represented by the intermediate            viewers will experience when they play your DVD. The map depicts the disc in a tree structure, with the disc
datastructure.
                                                          itself as the root.

                                                           Source:
                                                           https://www.adobe.com/aboutadobe/pressroom/pressmaterials/pdfs/encoreDVD2_whats_new.pdf
                                                           page 2 of 7
Analyst comment- Encore automatically generates a subsystem of menus for chapter point selection (can be seen when Flowchart tab is enabled in
Adobe Encore) linking the chapters. The Flowchart represents the “intermediate data structure” which provides a schematic map that shows what viewers
will experience when they play the DVD.
                                Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 16 of 31




                                US7574103 – Claim 67 as applied to Adobe Premiere Pro CC and Encore
67. A computing platform comprising a storage             Burn the disc
medium storing thereon computer executable
instructions which when executed by the computing
                                                          You can build and burn the DVD or Blu-ray disc directly from Encore. Or, if you plan to use a replication
platform perform the steps of:                            facility, you can write to a DLT drive, prepare a folder, or create a DVD or Blu-ray image to give to the
defining a plurality of components, the components        replicator. For information, see Build a DVD or Blu-ray disc.
implicitly representing functional sections of audio-
visual content with respect to one or more raw content    Building the finished project
objects for use in an audio-visual product, and a
                                                          Build a DVD or Blu-ray disc
plurality of transitions that represent movements
between the plurality of components;                      After you complete, preview, and set transcoding options for your project, you can burn it to a disc or build to
automatically expanding the plurality of components       an image ready for burning or replication. You can build the same project to DVD and Blu-ray formats no
and the plurality of transitions to automatically         matter which format you select in the New Project or Project Settings dialog box. Encore makes the
generate a set of explicitly realised AV assets and an    appropriate adjustments to transcode the elements to the correct format.
expanded intermediate datastructure of nodes and
links, including expanding a component of the plurality
of components to automatically generate a plurality of    Source: https://helpx.adobe.com/pdf/encore_reference.pdf Page 18 and 165 of 184
nodes, and expanding a transition of the plurality of
transitions to automatically generate a plurality of
links, where each node is associated with an AV
asset of the set, the links represent movement from
one node to another and the intermediate
datastructure represents a navigational structure of
the audio-visual product; and
creating the audio-visual product for a playback
device in a predetermined output format, using the AV
assets and the expanded intermediate datastructure
of the nodes and the links, the created audio-visual
product having a navigational structure corresponding
to a structure represented by the intermediate
datastructure.




                                                          Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 2:04 of 6:21


Analyst comment- Adobe Encore allows the user to build and burn the project into DVD discs, Encore automatically transcodes the elements to the DVD
format. A seen in the evidence, the expanded Menu is finally converted into a distributable format i.e., burned on a disc which can be played on a DVD
Player (“playback device”).
                                  Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 17 of 31




                                 US7574103 – Claim 68 as applied to Adobe Premiere Pro CC and Encore
68. A computing platform comprising a storage
medium storing thereon computer executable                  Working with Encore and Premiere Pro
instructions which when executed by the computing           Using Adobe Encore CS6 and Adobe Premiere Pro, you can burn a single sequence to DVD or Blu-ray
platform perform the steps of:                              Disc. You can burn each sequence in your project to a separate DVD or Blu-ray Disc. First, add all the
creating a plurality of components representing
parameterised sections of audiovisual content of a          content you want to include on a disc into a sequence. After you edit the sequence, perform the
DVD-Video format datastructure, and a plurality of          following tasks:
transitions representing movements between                  Note: To use Encore CS6 with Premiere Pro CC, see the following resources:
components;                                                 • Installing Premiere Pro CC and Encore CS6
automatically expanding the plurality of components
and the plurality of transitions to automatically           • Using Encore CS6 with Premiere Pro CC
generate a set of AV assets and an expanded                 • Encore CS6 not installed with Creative Cloud
datastructure of nodes and links, including expanding
a component of the plurality of components to               Source: https://helpx.adobe.com/pdf/premiere_pro_reference.pdf Page 142 of 628
automatically generate a plurality of nodes, and
expanding a transition of the plurality of transitions to
automatically generate a plurality of links, where each     Premiere Pro system requirements
node is associated with an AV asset of the set, the         The recommended system specifications below are the best choice for users. Your system must meet
links represent movement from one node to another           minimum specifications to run Premiere Pro.
and the expanded datastructure represents a
navigational structure of the DVD-Video format
datastructure; and                                                               Minimum Specifications                       Recommended Specifications
creating the DVD-Video format datastructure from the        RAM                  8 GB of RAM                                  16 GB of RAM for HD media
AV assets for a playback device, using the node sand                                                                          32 GB for 4K media or higher
links, the created DVD-video format datastructure
having a navigational structure corresponding to a
structure represented by the expanded datastructure.
                                                            Hard disk space      8 GB of available hard-disk space for        Fast internal SSD for app
                                                                                 installation;                                installation and cache

                                                            Source: https://helpx.adobe.com/premiere-pro/system-requirements.html




Analyst comment- Adobe Premiere Pro and Encore require minimum 8 GB hard disk space and 8 Gb RAM for its operations (“storage medium”). After
installing the software’s on computer system, user can access professional authoring functions and comprehensive authoring tools (“computer executable
instructions”) for producing menu-based projects in disc formats.
                                  Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 18 of 31




                                 US7574103 – Claim 68 as applied to Adobe Premiere Pro CC and Encore
68. A computing platform comprising a storage               Project planning
medium storing thereon computer executable                  Planning the content
instructions which when executed by the computing
                                                            About planning
platform perform the steps of:
creating a plurality of components representing             The first task of authoring the project is planning. This planning can be as minimal as deciding to use a template to
parameterised sections of audiovisual content of a          organize your family’s vacation photos and video, or as robust as using project-management software to coordinate
DVD-Video format datastructure, and a plurality of          a production team creating an interactive kiosk.
transitions representing movements between
components;                                                 Import assets and menus
automatically expanding the plurality of components         Assets can include any combination of the supported content types. You can use video and audio files for your
and the plurality of transitions to automatically           program content or for motion and sound in menus.
generate a set of AV assets and an expanded
datastructure of nodes and links, including expanding
a component of the plurality of components to               About menu templates
automatically generate a plurality of nodes, and            The Library panel can include either standard menus or menu templates. A menu is a Photoshop (PSD) file that
expanding a transition of the plurality of transitions to   includes a background and buttons. A menu template is an EM file that includes a Photoshop file. This file also
automatically generate a plurality of links, where each     includes the menu name and description, duration and loop settings, and references to background audio and
node is associated with an AV asset of the set, the         video clips.
links represent movement from one node to another
and the expanded datastructure represents a
navigational structure of the DVD-Video format              Source: https://helpx.adobe.com/pdf/encore_reference.pdf Page 22, 47 and 100 of 184
datastructure; and
creating the DVD-Video format datastructure from the
AV assets for a playback device, using the node sand
links, the created DVD-video format datastructure
having a navigational structure corresponding to a
structure represented by the expanded datastructure.




                                                                                                                                  A Menu template including
                                                                                                                                  chapter points


                                                            Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 1:25 of 6:21
                         Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 19 of 31




                                                Chapter indexes into linked menus

                                                About chapter indexes
                                                A chapter index is a series of linked submenus that contain buttons that link to all the chapters in a timeline or slide show. Many
                                                DVDs contain an option for selecting from a list of chapters or scenes. If your video includes more chapters than can fit in a single
                                                menu, it can be time-consuming to link all the submenus together. When you use the Create Chapter Index command, you can
                                                generate the chapter submenus automatically.
                                                For example, if your timeline has 18 chapter points, you can create a menu with six chapter buttons. When you choose Create
                                                Chapter Index, Encore generates three submenus, each containing six chapter buttons that link to the appropriate chapter points.
                                                Other navigation buttons, such as Next and Previous, are also updated automatically.

                                                Create a chapter index menu
                                                A chapter index menu contains chapter buttons as well as navigation buttons to take the viewer through the menus that make
                                                up the chapter index. The key to creating a chapter index menu is assigning the appropriate button types to the buttons. The
                                                button types identify the buttons so Encore can link them correctly when generating the index. For example, Encore links chapter
                                                buttons to chapter points, but leaves normal buttons unchanged.

                                                Create a chapter index
                                                1. Open the chapter index menu.
                                                2. Make sure that at least one of the chapter buttons is linked to the timeline containing the chapter points.
                                                3. Choose Menu > Create Chapter Index. The chapter buttons are linked to the chapter points. If there are more chapter points
                                                than buttons, additional submenus are created.
                                                4. Open each submenu in the Menu Viewer, and check the links and button names. Edit the button text and button properties
                                                as necessary.




                                                Source: https://helpx.adobe.com/pdf/encore_reference.pdf Page 93 and 94of 184

Analyst comment- Adobe Encore provides features that allow the user to create complex functionality on a DVD disc through a simple user interface. In
such cases, the functionality in question corresponds to a “component” in the language of the patent claim, this “component” being a high level
abstraction of DVD functionality that is tailored to the specific requirements of the user through the naming of one or more assets (the “raw content
objects” in the language of the claim).
The example shown here is that of a complex menu system to provide access to content chapter points that are too numerous to include in a single
menu page. Adobe Encore provides a chapter point (“component”) whereby the user can specify the visual appearance of each menu page (referred to
in its documentation as a ‘template’). User can also create a chapter index menu by opening each submenu in ‘Menu Viewer’ and modifying/editing
properties of the chapter points, such as text or properties (“creating a plurality of components”). The inclusion of fields within that template that will
become buttons in the ultimate menu(s) generated, plus a number of chapter points. Thus, the complex functionality associated with the creation of a
complex menu subsystem (in this case for multi-screen chapter menus) represents a “component” and “parameterised sections of audiovisual content”
correspond to the menu subsystem.
                                  Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 20 of 31




                                US7574103 – Claim 68 as applied to Adobe Premiere Pro CC and Encore
68. A computing platform comprising a storage
medium storing thereon computer executable
instructions which when executed by the computing
platform perform the steps of:
creating a plurality of components representing
parameterised sections of audiovisual content of a
DVD-Video format datastructure, and a plurality of
transitions representing movements between
components;
automatically expanding the plurality of components
and the plurality of transitions to automatically
generate a set of AV assets and an expanded
datastructure of nodes and links, including expanding
a component of the plurality of components to
automatically generate a plurality of nodes, and
expanding a transition of the plurality of transitions to
automatically generate a plurality of links, where each
node is associated with an AV asset of the set, the                                                                                                        A Menu template
links represent movement from one node to another
and the expanded datastructure represents a                                                                                                                including “plurality
navigational structure of the DVD-Video format                                                                                                             of transitions”
datastructure; and
creating the DVD-Video format datastructure from the
                                                            Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 1:25 of 6:21
AV assets for a playback device, using the node sand
links, the created DVD-video format datastructure
having a navigational structure corresponding to a          You can link to a timeline from a menu. The timeline shows you the duration of each asset and its placement in
structure represented by the expanded datastructure.        time relative to the other assets. You can mark specific locations in the feature by using chapter points, and
                                                            position subtitles to match the video or still images.

                                                            About chapter indexes
                                                            A chapter index is a series of linked submenus that contain buttons that link to all the chapters in a timeline or
                                                            slide show. Many DVDs contain an option for selecting from a list of chapters or scenes. If your video includes
                                                            more chapters than can fit in a single menu, it can be time-consuming to link all the submenus together. When
                                                            you use the Create Chapter Index command, you can generate the chapter submenus automatically.

                                                            For example, if your timeline has 18 chapter points, you can create a menu with six chapter buttons. When you
                                                            choose Create Chapter Index, Encore generates three submenus, each containing six chapter buttons that link to
                                                            the appropriate chapter points. Other navigation buttons, such as Next and Previous, are also updated
                                                            automatically.
Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 21 of 31




               Source: https://helpx.adobe.com/pdf/encore_reference.pdf Page 93 of 184




                                                                                         A Menu
                                                                                         Template
Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 22 of 31




                                                          Timeline including
                                                          multiple chapter points




               Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 0:55 and 0:25 of 6:21
              Video Transcript: “take the very first button and link it to the timeline so that it has now linked the first
              button to the first chapter on this timeline then come up to menu create chapter index go and there you can
              see what it's done, is it's gone through and it's created four menus it's linked up all the chapters”
Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 23 of 31




               Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 1:24 and 1:36 of 6:21

              Video Transcript: “it's gone through and it's created four menus it's linked up all the chapters its renamed the ones that
              have actually got names chapter 2 chapter 3 chapter 4 and so on is rename them all to match the names on the
              timeline and it's linked to all the menus up”
                         Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 24 of 31




                                               Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 1:39, 2:13 and 2:16 of 6:21

                                               Create a chapter index menu
                                               A chapter index menu contains chapter buttons as well as navigation buttons to take the viewer through the
                                               menus that make up the chapter index. The key to creating a chapter index menu is assigning the appropriate
                                               button types to the buttons. The button types identify the buttons so Encore can link them correctly when
                                               generating the index. For example, Encore links chapter buttons to chapter points, but leaves normal buttons
                                               unchanged.

                                               Add the necessary navigation buttons, such as Main Menu, Next, and Previous, to the menu. The Next and
                                               Previous buttons are linked automatically when the index chapters are generated. The Next and Previous buttons
                                               are hidden on the last and first submenus, respectively. If you do not include Next and Previous buttons on a menu
                                               that results in multiple submenus, Next and Previous buttons are created automatically. You can later change the
                                               appearance of these buttons.

                                               Source: https://helpx.adobe.com/pdf/encore_reference.pdf Page 94of 184



Analyst comment: As per above screenshots, the functionality provided by this chapter menu (“component”) will result in multiple menu pages being
created, each one of which will include links to a subset of the supplied chapter points, and each menu page will incorporate ‘previous’ and ‘next’ buttons
(“ a plurality of transitions representing movements between components”) so that the ultimate viewer of the DVD can navigate their way back and forth
between these menu pages in order to select the chapter point of their choosing. User can also create a chapter index menu and modify/edit appearance
of the navigation buttons, such as adding or properties (“creating…a plurality of transitions”).
                                  Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 25 of 31




                                US7574103 – Claim 68 as applied to Adobe Premiere Pro CC and Encore
68. A computing platform comprising a storage                About chapter indexes
medium storing thereon computer executable
instructions which when executed by the computing            A chapter index is a series of linked submenus that contain buttons that link to all the chapters in a
platform perform the steps of:                               timeline or slide show. Many DVDs contain an option for selecting from a list of chapters or scenes. If
creating a plurality of components representing              your video includes more chapters than can fit in a single menu, it can be time-consuming to link all
parameterised sections of audiovisual content of a           the submenus together. When you use the Create Chapter Index command, you can generate the
DVD-Video format datastructure, and a plurality of
transitions representing movements between                   chapter submenus automatically.
components;
automatically expanding the plurality of components          For example, if your timeline has 18 chapter points, you can create a menu with six chapter buttons.
and the plurality of transitions to automatically            When you choose Create Chapter Index, Encore generates three submenus, each containing six
generate a set of AV assets and an expanded
datastructure of nodes and links, including expanding        chapter buttons that link to the appropriate chapter points. Other navigation buttons, such as Next and
a component of the plurality of components to                Previous, are also updated automatically.
automatically generate a plurality of nodes, and
expanding a transition of the plurality of transitions to    The Flowchart displays the content of the project graphically, in a tree structure, detailing the
automatically generate a plurality of links, where each
node is associated with an AV asset of the set, the          navigation between the different elements.
links represent movement from one node to another
and the expanded datastructure represents a
navigational structure of the DVD-Video format               Source: https://helpx.adobe.com/pdf/encore_reference.pdf page 93 and 22 of 184
datastructure; and
creating the DVD-Video format datastructure from the
AV assets for a playback device, using the node sand        Use Flowchart to design DVD navigation
links, the created DVD-video format datastructure           As you add objects to your project in Adobe Encore DVD 2.0 and link them to other objects, they
having a navigational structure corresponding to a
structure represented by the expanded datastructure.        automatically appear in Flowchart. Objects are displayed as thumbnails for quick identification.

                                                            Objects in Flowchart are automatically arranged in a logical structure.

                                                             Source:
                                                             https://www.adobe.com/aboutadobe/pressroom/pressmaterials/pdfs/encoreDVD2_whats_new.pdf
                                                             page 2 and 3 of 7
Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 26 of 31




               Source: https://helpx.adobe.com/pdf/encore_reference.pdf page 93 of 184




               Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 1:39 of 6:21
                        Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 27 of 31




                                                                                                                              An exemplary data
                                                                                                                              structure of nodes
                                                                                                                              and links




                                             Source: https://helpx.adobe.com/pdf/encore_reference.pdf Page 157 of 184




Analyst comment – As seen in above evidence and preceding slides, once the author uses Create Chapter Index command: (1) three different menus
automatically generated from one template; (2) the links to the chapter points and the text on the menus differ across the three menus; and (3) the
inclusion of ‘next’ and ‘previous’ is applied automatically according to where in the sequence the menu occurs, and also the links attached to those
buttons is different for each of the menus.
Encore automatically generates a subsystem of menus for chapter point selection (can be seen when Flowchart tab is enabled in Adobe Encore) linking
the chapters.
                                  Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 28 of 31




                                 US7574103 – Claim 68 as applied to Adobe Premiere Pro CC and Encore
68. A computing platform comprising a storage
                                                            About chapter indexes
medium storing thereon computer executable
instructions which when executed by the computing           A chapter index is a series of linked submenus that contain buttons that link to all the chapters in a timeline or slide
platform perform the steps of:                              show. Many DVDs contain an option for selecting from a list of chapters or scenes. If your video includes more
creating a plurality of components representing             chapters than can fit in a single menu, it can be time-consuming to link all the submenus together. When you use
parameterised sections of audiovisual content of a          the Create Chapter Index command, you can generate the chapter submenus automatically.
DVD-Video format datastructure, and a plurality of
transitions representing movements between                  For example, if your timeline has 18 chapter points, you can create a menu with six chapter buttons. When you
components;                                                 choose Create Chapter Index, Encore generates three submenus, each containing six chapter buttons that link to
automatically expanding the plurality of components
                                                            the appropriate chapter points. Other navigation buttons, such as Next and Previous, are also updated
and the plurality of transitions to automatically
generate a set of AV assets and an expanded                 automatically.
datastructure of nodes and links, including expanding
a component of the plurality of components to               Source: https://helpx.adobe.com/pdf/encore_reference.pdf page 93 of 184
automatically generate a plurality of nodes, and
expanding a transition of the plurality of transitions to
automatically generate a plurality of links, where each
node is associated with an AV asset of the set, the
links represent movement from one node to another
and the expanded datastructure represents a
navigational structure of the DVD-Video format
datastructure; and
creating the DVD-Video format datastructure from the
AV assets for a playback device, using the node sand
links, the created DVD-video format datastructure
having a navigational structure corresponding to a
structure represented by the expanded datastructure.

                                                                                                                                                        One of the pluralities
                                                                                                                                                        of “nodes”




Analyst comment- As per evidence above, the using Chapter Index, Encore automatically generates multiple sub-menus pages (“a plurality of nodes”)
linking all the chapters.
                                  Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 29 of 31




                                 US7574103 – Claim 68 as applied to Adobe Premiere Pro CC and Encore
68. A computing platform comprising a storage
medium storing thereon computer executable                  About chapter indexes
instructions which when executed by the computing           A chapter index is a series of linked submenus that contain buttons that link to all the chapters in a
platform perform the steps of:                              timeline or slide show. Many DVDs contain an option for selecting from a list of chapters or scenes. If
creating a plurality of components representing             your video includes more chapters than can fit in a single menu, it can be time-consuming to link all the
parameterised sections of audiovisual content of a
DVD-Video format datastructure, and a plurality of          submenus together. When you use the Create Chapter Index command, you can generate the chapter
transitions representing movements between                  submenus automatically.
components;
automatically expanding the plurality of components         For example, if your timeline has 18 chapter points, you can create a menu with six chapter buttons.
and the plurality of transitions to automatically
generate a set of AV assets and an expanded                 When you choose Create Chapter Index, Encore generates three submenus, each containing six
datastructure of nodes and links, including expanding       chapter buttons that link to the appropriate chapter points. Other navigation buttons, such as Next and
a component of the plurality of components to               Previous, are also updated automatically.
automatically generate a plurality of nodes, and
expanding a transition of the plurality of transitions to
automatically generate a plurality of links, where each
node is associated with an AV asset of the set, the
links represent movement from one node to another
and the expanded datastructure represents a
navigational structure of the DVD-Video format
datastructure; and
creating the DVD-Video format datastructure from the
AV assets for a playback device, using the node sand
links, the created DVD-video format datastructure
having a navigational structure corresponding to a
structure represented by the expanded datastructure.




                                                            Source: https://helpx.adobe.com/pdf/encore_reference.pdf page 157 of 184
Analyst comment- As per evidence above, the multiple sub-menu pages (“nodes”) are automatically linked using ‘previous’ and ‘next’ button thus,
“expanding a transition of the plurality of the transitions to automatically generate a plurality of links”. Using these buttons, the user can navigate between
sub-menu pages.
                                  Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 30 of 31




                                 US7574103 – Claim 68 as applied to Adobe Premiere Pro CC and Encore
68. A computing platform comprising a storage
medium storing thereon computer executable
instructions which when executed by the computing
platform perform the steps of:
creating a plurality of components representing
parameterised sections of audiovisual content of a
DVD-Video format datastructure, and a plurality of
transitions representing movements between
components;
automatically expanding the plurality of components
and the plurality of transitions to automatically
generate a set of AV assets and an expanded
datastructure of nodes and links, including expanding
a component of the plurality of components to
automatically generate a plurality of nodes, and
expanding a transition of the plurality of transitions to
automatically generate a plurality of links, where each
node is associated with an AV asset of the set, the
links represent movement from one node to another
and the expanded datastructure represents a
navigational structure of the DVD-Video format              Source: https://helpx.adobe.com/pdf/encore_reference.pdf page 157 of 184
datastructure; and
creating the DVD-Video format datastructure from the
AV assets for a playback device, using the node sand
                                                            Use Flowchart to design DVD navigation
links, the created DVD-video format datastructure           Flowchart, another new feature in Adobe Encore DVD 2.0, offers a graphical view of your DVD menus,
having a navigational structure corresponding to a          timelines, and playlists and the links between them. This view makes it easy for you to define, review,
structure represented by the expanded datastructure.        and adjust the most detailed DVD navigation schemes. Flowchart provides a schematic map that shows
                                                            what viewers will experience when they play your DVD. The map depicts the disc in a tree structure,
                                                            with the disc itself as the root.
                                                            Source:
                                                            https://www.adobe.com/aboutadobe/pressroom/pressmaterials/pdfs/encoreDVD2_whats_new.pdf
                                                            page 2 of 7

Analyst comment- Encore automatically generates a subsystem of menus for chapter point selection (can be seen when Flowchart tab is enabled in
Adobe Encore) linking the chapters. The Flowchart represents the “DVD-Video format datastructure” which provides a schematic map that shows what
viewers will experience when they play the DVD.
                                  Case 1:21-cv-00817 Document 1-2 Filed 03/19/21 USDC Colorado Page 31 of 31




                                 US7574103 – Claim 68 as applied to Adobe Premiere Pro CC and Encore
68. A computing platform comprising a storage               Burn the disc
medium storing thereon computer executable
instructions which when executed by the computing
                                                            You can build and burn the DVD or Blu-ray disc directly from Encore. Or, if you plan to use a replication
platform perform the steps of:                              facility, you can write to a DLT drive, prepare a folder, or create a DVD or Blu-ray image to give to the
creating a plurality of components representing             replicator. For information, see Build a DVD or Blu-ray disc.
parameterised sections of audiovisual content of a
DVD-Video format datastructure, and a plurality of          Building the finished project
transitions representing movements between
                                                            Build a DVD or Blu-ray disc
components;
automatically expanding the plurality of components         After you complete, preview, and set transcoding options for your project, you can burn it to a disc or build to
and the plurality of transitions to automatically           an image ready for burning or replication. You can build the same project to DVD and Blu-ray formats no
generate a set of AV assets and an expanded                 matter which format you select in the New Project or Project Settings dialog box. Encore makes the
datastructure of nodes and links, including expanding       appropriate adjustments to transcode the elements to the correct format.
a component of the plurality of components to
automatically generate a plurality of nodes, and
expanding a transition of the plurality of transitions to   Source: https://helpx.adobe.com/pdf/encore_reference.pdf Page 18 and 165 of 184
automatically generate a plurality of links, where each
node is associated with an AV asset of the set, the
links represent movement from one node to another
and the expanded datastructure represents a
navigational structure of the DVD-Video format
datastructure; and
creating the DVD-Video format datastructure from the
AV assets for a playback device, using the node sand
links, the created DVD-video format datastructure
having a navigational structure corresponding to a
structure represented by the expanded datastructure.




                                                            Source: https://www.youtube.com/watch?v=rgi-fi_o2CQ at 2:04 of 6:21

Analyst comment- Adobe Encore allows the user to build and burn the project into DVD discs, Encore automatically transcodes the elements to the DVD
format. A seen in the evidence, the expanded Menu is finally converted into a distributable format i.e., burned on a disc which can be played on a DVD
Player (“playback device”).
